— Order, Supreme Court, Bronx County (Hansel McGee, J.), entered December 12, 1990, which granted defendant’s motion to vacate its default in appearing and permitted it to interpose an answer on condition that it pay plaintiffs attorney the sum of $2,500, unanimously affirmed, with costs.
Defendant has sufficiently demonstrated an acceptable excuse for the default and a concededly meritorious defense, so as to warrant permitting it to interpose an answer (Ganvey Merchandising Corp. v Knudsen Elevator Corp., 169 AD2d 518). We further find the direction that defendant pay $2,500 to plaintiffs attorney, a payment to which defendant does not object, is justified. Concur — -Carro, J. P., Milonas, Wallach and Rubin, JJ.